In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1233
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

DEVIN DAWSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:16-cr-00805 — Ronald A. Guzmán, Judge.
                     ____________________

 ARGUED SEPTEMBER 23, 2020 — DECIDED NOVEMBER 19, 2020
                ____________________

   Before HAMILTON, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Devin Dawson violated the condi-
tions of his supervised release after his release from prison.
One of Dawson’s violations was possessing a loaded, semiau-
tomatic firearm. That violation separately resulted in state
criminal charges. The state charges were still pending when
the federal district court in this case revoked Dawson’s super-
vised release and imposed a new 24-month prison term. On
appeal, Dawson says the district court chose its 24-month
2                                                  No. 20-1233

sentence—the statutory maximum—to punish him for pos-
sessing the firearm, when it should have focused on his
breach of the court’s trust and left any punishment to the
state-court system. He also submits that the court disregarded
his mitigation arguments and the relevant sentencing factors,
and that the sentence was plainly unreasonable. We see no er-
ror and aﬃrm.
                        I. Background
    Dawson received his original prison sentence after he pled
guilty in the Northern District of Iowa to conspiring to
transport stolen property in interstate commerce, in violation
of 18 U.S.C. §§ 371 and 2314. This charge arose from Dawson’s
role in a shoplifting scheme that targeted hardware and
home-improvement stores throughout the Midwest. For his
role in the scheme, Dawson received 18 months of prison fol-
lowed by three years of supervised release. The sentencing
judge ordered Dawson to pay $12,451.52 in restitution to the
stores victimized by the shoplifting spree. Dawson got out of
prison and began supervised release in July 2018. In Novem-
ber 2018, the Northern District of Illinois assumed jurisdiction
over Dawson’s supervised release.
A. Supervised Release Violations
    Less than a year after his release from prison, Dawson’s
probation oﬃcer asked the district court to revoke Dawson’s
supervised release because Dawson had violated several of its
conditions. The most serious violation was possession of a
firearm. Police oﬃcers had stopped Dawson and his brother
for traﬃc violations. After making the stop, but before exiting
the squad car, the oﬃcers saw Dawson—who was sitting in
the front passenger seat—bend forward out of sight and then
No. 20-1233                                                   3

reappear. When the oﬃcers searched the car, they found a
loaded 9mm semi-automatic blue steel Glock Model 19 with
a 30-round magazine under Dawson’s seat. The oﬃcers ar-
rested Dawson and he was charged in state court with unlaw-
ful use of a weapon and aggravated unlawful use of a
weapon. He was later released to home confinement on elec-
tronic monitoring. As for the other violations: one was using
controlled substances and failing to submit to periodic drug
testing. Another was failing to tell probation that he had re-
ceived a ticket for running a stop sign and driving without a
license. And the last was failing to make restitution payments.
    A few months later, probation notified the court of a fifth
violation, again stemming from a traﬃc stop. This time, Daw-
son had failed to produce a license or proof of insurance and
had given the investigating oﬃcer his brother’s name and
date of birth. The lie did not hold up; Dawson soon confessed
his real name and the oﬃcer learned that he was driving on a
suspended license. The oﬃcer searched the car and found an
electronic-monitoring device for home confinement in the
trunk. The device had been altered to include a battery-based
power supply. After Dawson admitted that he was on home
confinement, the oﬃcer arrested him. Dawson faced addi-
tional state criminal charges for this conduct.
B. Preliminary Revocation Hearing
    The district court held two hearings on the revocation of
Dawson’s supervised release. The first took place on Decem-
ber 4, 2019. At this hearing, the government told the court that
the parties had agreed that the government would rely on po-
lice reports alone to prove the firearm violation. Dawson,
however, insisted that the parties had reached no such agree-
ment. After noting the apparent misunderstanding between
4                                                    No. 20-1233

the parties, the court addressed the government as to how it
wished to proceed on the firearm violation:
    [W]hat the government has to do … is to decide: Is a
    violation of a person on supervised release to the Fed-
    eral Court, based upon the allegation that he was in
    possession of a loaded 9 millimeter semiautomatic
    Glock firearm while he was on supervision suﬃciently
    serious for the government to want to proceed on a vi-
    olation?
        Because I will tell you what happens in State Court,
    is they have 500 of these a day and they do literally
    nothing. In fact, the last time I had this very same issue
    before me, the defendant chose to admit the violation,
    I entered a disposition which included more jail time,
    and on that basis the State Court dismissed the actual
    allegations of the State criminal proceeding.
       So if there is going to be any real sanction for this,
    in my opinion it will be here, not in the overburdened,
    overloaded State Courts that have insuﬃcient re-
    sources or manpower.
Given that Dawson did not agree to proceeding by way of
proﬀer, the court gave the government more time to consider
whether to call witnesses to prove the firearm violation.
C. Final Revocation Hearing
   The court held the second and final revocation hearing on
January 29, 2020. To prove the firearm violation, the govern-
ment called one of the oﬃcers who stopped Dawson and his
brother to testify about finding the firearm under Dawson’s
seat. For his part, Dawson called another oﬃcer who was in-
volved in the stop to testify about his version of the events.
No. 20-1233                                                   5

Relying on a supposed contradiction between the oﬃcers’ tes-
timony, Dawson argued that the government had not proved
that he, rather than his brother, possessed the firearm. The
court found by a preponderance of the evidence that Dawson
had possessed the firearm and thereby violated his super-
vised release conditions. Dawson did not contest the other
four violations, though he oﬀered context for two of them. On
the controlled substances violation, Dawson argued that his
missed drug tests were not evidence of drug use because
some preceded his release from custody and the rest were sur-
rounded by negative tests. On the restitution violation, Daw-
son submitted a sworn statement explaining his limited abil-
ity to pay. The court found that the government had proved
each of the violations.
    The court moved next to the appropriate sentence for the
violations. The advisory Guidelines range was 6 to 12 months
in prison. The statutory maximum was 24 months. Dawson’s
counsel requested nine months. He stressed the positive
aspects of Dawson’s life, including that Dawson was working
long hours and taking care of his niece after his brother’s
passing, and that he was expecting a child with his girlfriend.
Dawson’s counsel reminded the court that the point of a
revocation sentence is to sanction a defendant’s breach of
trust—not to punish the defendant for the violative conduct.
The government and probation recommended 12 months.
The government agreed that the court should sanction
Dawson’s breach of trust and argued that Dawson’s
violations—in particular, his firearm and electronic-
monitoring violations—displayed a complete disregard for
court orders and the conditions of supervised release. Before
imposing its sentence, the court asked Dawson’s counsel a
follow-up question: “As a breach of trust, do you interpret that
6                                                  No. 20-1233

to mean that I should not take into account what the
defendant actually did? That, for example, missing a urine
drop should have the same eﬀect as shooting someone in
terms of the violation?” Defense counsel responded, “No,
Judge. I’m not saying that.”
    The court revoked Dawson’s supervised release and sen-
tenced him to 24 months’ imprisonment with no supervised
release to follow. In explaining the sentence, the court focused
first on the electronic-monitoring violation:
    I find that the defendant has definitely shown a lack of
    respect for the conditions of supervised release. He has
    violated them in various ways and shows a clear lack
    of respect for court orders in general when he violates
    an electronic monitoring order, is found driving
    around [in] the middle of the night with a hijacked
    electronic surveillance gadget attached to a battery.
The court turned next to Dawson’s failure to make restitution
payments despite his ability to pay at least some amount.
“The Court is mindful that it’s not easy, that it is a hardship
to have to use some of your hard-earned money to pay the
restitution, but it was part of the Court’s order and should
have been respected. It was not.” As for Dawson’s missed
drug tests, the court considered them a “technical violation”
given Dawson’s explanation for them, which probation had
agreed with.
    The main problem, in the court’s view, was the firearm vi-
olation. It explained why it considered this violation particu-
larly “egregious”:
    In a city where innocent people are shot every day,
    where you turn on the news or pick up the newspaper
No. 20-1233                                                    7

   and you find another horrible weekend where so many
   dead and so many injured, for this defendant to be in
   possession of a killing machine like a 9mm semiauto-
   matic Glock with an extended cartridge is beyond the
   realm. It’s just beyond anything that I can understand.
   And to do so while he’s on the Court’s supervision is
   not only an aﬀront to the Court, but it’s a danger to the
   community. It shows that he lacks any real interest in
   rehabilitation. I just find that that is too dangerous of
   conduct for the Court to do anything but impose a sig-
   nificant custodial sentence, and I find that the guide-
   lines in this case do not accurately reflect the serious-
   ness of this oﬀense.
       I’m going to enter a sentence above the guidelines
   for that reason. I stated on prior occasions why I feel
   the guidelines with respect to this particular geo-
   graphic location, Chicago, and the wave of gun vio-
   lence that we are experiencing for several years now,
   why the guidelines simply do not contemplate how se-
   rious such an oﬀense is in this particular geographic
   location at this particular point in time.
   The court made its sentence consecutive to any forthcom-
ing sentence in the pending state-court case against Dawson.
Dawson’s counsel urged the court to reconsider and make the
sentence concurrent. The court rejected that request, com-
menting, “I just can’t envision—short of actually shooting
someone, I can’t envision what your client is doing driving
around in a car with a loaded 9mm semiautomatic gun with
an extended clip except to do something really violent.” “He
had no business doing that, none.”
   Dawson appeals his 24-month sentence.
8                                                   No. 20-1233

                        II. Discussion
    Dawson’s primary contention on appeal is that the district
court improperly sentenced him as punishment for the fire-
arm violation when it should have focused on his breach of
the court’s trust. He also maintains that the district court ig-
nored his mitigation arguments, failed to adequately consider
the applicable § 3553(a) sentencing factors, and instead
weighed an impermissible factor: whether Dawson was going
to receive a sentence on the state-court firearm charge. Finally,
even putting these procedural errors to the side, Dawson says
the district court’s 24-month sentence was plainly unreasona-
ble because it doubled the recommendations of probation and
the government, which were already at the high end of the
advisory Guidelines range.
A. Breach of Trust
   We review claims of procedural error de novo. United
States v. Karst, 948 F.3d 856, 864 (7th Cir. 2020).
    A district court may—and sometimes must—revoke a de-
fendant’s supervised release and impose a fresh term of im-
prisonment if it finds by a preponderance of the evidence that
the defendant has violated the conditions of supervised re-
lease. 18 U.S.C. § 3583(e)(3), (g). Here, Dawson’s firearm vio-
lation mandated revocation of his supervised release, see
§ 3583(g), but the court had discretion over what sentence to
impose, see § 3583(e)(3). The United States Sentencing Com-
mission has issued policy statements that recommend sen-
tencing ranges for supervised release violations. United States
Sentencing Commission, Guidelines Manual ch. 7 (Nov.
2018). These policy statements “are non-binding and meant to
inform rather than cabin the exercise of the judge’s
No. 20-1233                                                     9

discretion.” United States v. Raney, 842 F.3d 1041, 1044 (7th Cir.
2016) (internal quotation marks and citation omitted). In this
case, the recommended range was 6 to 12 months’ imprison-
ment. Revocation sentences are also subject to statutory caps.
These statutory caps depend on the seriousness of the original
crime of conviction—not the seriousness of the supervised re-
lease violation. See id.; United States v. McClanahan, 136 F.3d
1146, 1150 (7th Cir. 1998). The statutory cap in this case was
24 months. 18 U.S.C. § 3583(e)(3).
    These statutory caps reflect the unique purpose of revoca-
tion sentences. The point is not to punish a defendant’s viola-
tion as if it were a new federal crime, but rather to sanction
the defendant’s breach of the court’s trust—that is, his or her
failure to comply with court-ordered conditions arising from
the original conviction. United States v. Haymond, 139 S. Ct.
2369, 2386 (2019) (Breyer, J., concurring); see United States v.
Huusko, 275 F.3d 600, 603 (7th Cir. 2001). The Sentencing Com-
mission’s policy statements on revocation sentences endorse
this “breach of trust” theory of punishment. The Sentencing
Commission instructs courts to “sanction primarily the de-
fendant’s breach of trust, while taking into account, to a lim-
ited degree, the seriousness of the underlying violation and
the criminal history of the violator.” United States Sentencing
Commission, Guidelines Manual ch. 7, pt. A, intro. 3(b) (Nov.
2018).
    This is not to say, however, that a district court must
ignore the character of a defendant’s violations when
fashioning a revocation sentence. To the contrary, a more
serious violation likely reflects a more serious breach of trust.
We made this point in McClanahan. Like Dawson,
McClanahan argued that the district court had impermissibly
10                                                        No. 20-1233

configured his 24-month sentence as punishment for his
supervised release violations. McClanahan, 136 F.3d at 1148–
49. We found his argument “baseless” because the record
showed that the court was consciously operating within the
breach-of-trust framework. Id. at 1151. “Rather than reflecting
a misperception by the court of the Commission’s operative
theory of punishment, McClanahan’s sentence properly
measure[d] the contempt he exhibited for the terms and
conditions of his release.” Id.; accord Guidelines Manual ch. 7,
pt. A, intro. 3(b) (contemplating that “the nature of the
conduct leading to the revocation would be considered in
measuring the extent of the breach of trust”).
    Indeed, Congress requires district courts to consider the na-
ture of a defendant’s supervised release violation to at least
some extent. Before revoking a term of supervised release and
imposing a new sentence, a district court must consider the
sentencing factors set forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7). See § 3583(e).
These factors are the nature and circumstances of the oﬀense;
the defendant’s history and characteristics; the need to deter
criminal conduct, protect the public, and provide the defend-
ant with training, medical care, or other correctional treat-
ment; sentencing recommendations and policy statements
from the Sentencing Commission; the need to avoid unwar-
ranted sentencing disparities among similar defendants; and
the need for victim restitution. § 3553(a); United States v.
Carter, 408 F.3d 852, 854 (7th Cir. 2005).
    Although § 3583(e) does not tell courts to consider the sen-
tencing factors listed in § 3553(a)(2)(A)—the need for the sen-
tence to reflect the seriousness of the oﬀense, promote respect
for the law, and provide just punishment—we have held that
No. 20-1233                                                     11

district courts may consider those factors too, as long as they
focus primarily on the factors that § 3583(e) does mention.
United States v. Clay, 752 F.3d 1106, 1108 (7th Cir. 2014). As we
observed in Clay, moreover, there is “significant overlap” be-
tween the factors listed in § 3583(e) and the factors in
§ 3553(a)(2)(A): “the ‘nature’ of a violation includes its ‘seri-
ousness,’ and ‘promot[ing] respect for the law’ is a means of
deterring future violations.” Id. at 1108–09 (alteration in orig-
inal) (citations omitted).
    In this case, we have little trouble concluding that the dis-
trict court stayed in its lane and sentenced Dawson primarily
for his breach of trust. From start to finish, the court anchored
its sentencing explanation in Dawson’s breach of the court’s
trust. It began by explaining that Dawson had “shown lack of
respect for the conditions of supervised release” and court or-
ders by “driving around [in] the middle of the night with a
hijacked electronic surveillance gadget attached to a battery.”
It carried that theme forward when discussing his failure to
make restitution payments. “[Restitution] was part of the
Court’s order and should have been respected. It was not.”
The court used similar language when discussing the firearm
violation, even if it also focused heavily on the seriousness of
the violation and the threat to public safety. The court de-
scribed Dawson’s “possession of a killing machine like a 9mm
semiautomatic Glock with an extended cartridge” while on
supervised release as both an “aﬀront to the court” and “a
danger to the community.” The violation “shows that [Daw-
son] lacks any real interest in rehabilitation.” In the end, it was
“too dangerous of conduct for the Court to do anything but
impose a significant custodial sentence,” and the court “en-
ter[ed] a sentence above the guidelines for that reason.”
12                                                  No. 20-1233

    Read as a whole, the sentencing transcript shows that the
court properly considered the seriousness and dangerousness
of the firearm violation within a breach-of-trust framework.
There is no doubt that the court knew of the legal authority
that informed its discretion. Both parties discussed the
breach-of-trust theory at sentencing and the court asked
Dawson a poignant follow-up question about it. Breach-of-
trust language pervaded the court’s sentencing explanation.
As in McClanahan, the court’s consideration of the seriousness
of Dawson’s firearm violation did not “reflect[] a
misperception by the court of the Commission’s operative
theory of punishment”—instead, it “properly measure[d] the
contempt he exhibited for the terms and conditions of his
release.” McClanahan, 136 F.3d at 1151. After all, the court had
express congressional authorization to base its sentence on
the nature of Dawson’s violations and the need to protect the
public from his future crimes. 18 U.S.C. § 3583(e); § 3553(a)(1),
(a)(2)(C).
    Dawson relies heavily on the district court’s remarks at the
preliminary revocation hearing. To be sure, the court sug-
gested at that hearing that its potential punishment for the
firearm violation might come in lieu of any state-court pun-
ishment in the pending firearm case. But the court made those
comments nearly two months before imposing its sentence, in
the context of asking the government whether it wished to
proceed with proving the firearm violation. Those remote
comments, though perhaps ill-advised, did not somehow in-
fect the court’s eventual sentence with error, especially when
the court repeatedly displayed its knowledge of the breach-
of-trust theory of punishment while sentencing Dawson.
Dawson also criticizes the court’s factual finding at the final
revocation hearing that he possessed the firearm. But he does
No. 20-1233                                                   13

not argue that the finding was clear error. Absent clear error,
we will not touch the district court’s factual findings. United
States v. Falls, 960 F.3d 442, 445 (7th Cir. 2020).
    At the end of the day, the line between punishing a de-
fendant’s breach of trust and punishing a violation on its own
terms is not as clear as Dawson wants it to be. A serious vio-
lation correlates to a severe breach of trust, so a court should
consider the nature of a violation when choosing its revoca-
tion sentence. See McClanahan, 136 F.3d at 1151. Doing so also
comports with Congress’s design for revocation sentences.
On one hand, Congress told courts to consider various factors,
including the nature and circumstances of a violation and the
corresponding need to protect the public, before choosing a
sentence. 18 U.S.C. § 3583(e); § 3553(a)(1), (a)(2)(B). At the
same time, Congress set relatively low statutory caps—tied to
the original crime of conviction—to ensure that the penalty
for a supervised release violation would remain proportion-
ate to the crime that landed the defendant in prison in the first
place. § 3583(e)(3). Here, the district court knew of this legal
framework and operated firmly within it. There was no error.
B. Sentencing Factors and Mitigation Arguments
    Dawson’s next contention is that the district court ignored
his mitigation arguments and the pertinent § 3553(a) factors
by focusing almost exclusively on the punishment (or lack
thereof) that he would receive in the pending state-court case.
We review de novo whether the court procedurally erred by
failing to consider the relevant sentencing factors and mitiga-
tion arguments. See Karst, 948 F.3d at 864.
   As we have said, § 3583(e)(3) requires the district court to
consider certain § 3553(a) factors before revoking a
14                                                   No. 20-1233

defendant’s supervised release and imposing a new sentence.
A district court “need not make factual findings on the record
for each factor,” but “the record should reveal that the court
gave consideration to those factors.” Carter, 408 F.3d at 854.
“We require only that the district court ‘say something that en-
ables [us] to infer that [it] considered’ the U.S. Sentencing
Guidelines policy statements and the 18 U.S.C. §§ 3553(a) &
3583(e) sentencing factors.” Raney, 842 F.3d at 1043 (emphasis
and alterations in original) (quoting United States v. Ford, 798
F.3d 655, 663 (7th Cir. 2015)). “The district court ‘need not con-
sider the Section 3553 factors in check-list form.’” Id. (quoting
Ford, 798 F.3d at 663).
    The record reflects that the district court adequately
examined the relevant sentencing factors. The court
considered the “nature and circumstances of the oﬀense”
when discussing the circumstances surrounding Dawson’s
drug-testing, electronic-monitoring, and firearm violations. §
3553(a)(1). The court considered Dawson’s “history and
characteristics” and the need for victim restitution when
discussing Dawson’s financial situation and failure to make
restitution payments. § 3553(a)(1), (7). The court considered
the need to protect the public from Dawson’s future crimes,
remarking on the “danger to the community” posed by the
firearm violation. § 3553(a)(2)(C). The court also considered
the Sentencing Commission’s sentencing recommendations
and policy statements, as shown by its follow-up question
about Dawson’s breach-of-trust argument and its reasoned
decision to depart from the Guidelines range. § 3553(a)(4)–(5).
Finally, as Dawson recognizes, the court considered (but did
not place too much weight on) the need for the sentence “to
reflect the seriousness of the oﬀense, to promote respect for
the law, and to provide just punishment for the oﬀense.” §
No. 20-1233                                                   15

3553(a)(2)(A); Clay, 752 F.3d at 1108. We are satisfied that the
court weighed the relevant factors. The court was not required
to walk through each factor in check-list form. Raney, 842 F.3d
at 1043.
    As for mitigation, while the Seventh Circuit has “long held
that district courts are required to directly address a defend-
ant’s principal arguments in mitigation that have legal merit,”
it has “never explicitly held that courts have the same strict
duty at revocation proceedings, which are more informal than
initial sentencing hearings.” United States v. Williams, 887 F.3d
326, 328 (7th Cir. 2018). Rather, a defendant is entitled to pre-
sent mitigation arguments at a revocation hearing, and dis-
trict courts must approach revocation hearings “with an open
mind and consider the evidence and arguments presented be-
fore imposing punishment.” Id. (quoting United States v. Hol-
lins, 847 F.3d 535, 539 (7th Cir. 2017)).
    The district court adequately considered Dawson’s miti-
gation arguments. At the final revocation hearing, Dawson’s
counsel asked the court to consider the “positive” aspects of
Dawson’s life: he was working long hours to provide for his
girlfriend and his niece, and he and his girlfriend were expect-
ing a child together. The court implicitly acknowledged Daw-
son’s mitigation arguments when commenting that it was a
“hardship” for Dawson to use his “hard-earned money” to
pay restitution. And nothing in the record suggests that the
court did not approach Dawson’s arguments with an open
mind and consider them before imposing its sentence. Indeed,
the court seemingly changed its mind about Dawson’s missed
drug tests, concluding in the end that they were a “technical
violation.” So, it seems the court had an open mind before
16                                                    No. 20-1233

imposing its sentence. Nothing more was required. Williams,
887 F.3d at 328.
    Finally, there is no basis for Dawson’s contention that the
court based its sentence on its predictions about what would
happen in the pending state-court case. The court commented
on the potential state-court punishment two months before
sentencing Dawson, while questioning the government about
whether it was going to present testimony on the firearm vio-
lation. The court did not repeat those comments at the final
revocation hearing. We do not interpret the court’s comments
as part of its sentencing explanation.
C. Reasonableness of the Sentence
    Procedural issues aside, Dawson attacks his sentence on
the merits. Dawson repurposes many of his earlier arguments
to explain why the sentence was plainly unreasonable. His
only new argument is that the court improperly disregarded
the sentencing recommendations of the government and pro-
bation.
    The standard for reviewing revocation sentences “pre-
sents an uphill battle” for Dawson. United States v. DuPriest,
794 F.3d 881, 884 (7th Cir. 2015). The Court’s “review for sub-
stantive reasonableness is ‘highly deferential’ and we will re-
verse only if the sentence is ‘plainly unreasonable.’” United
States v. Durham, 967 F.3d 575, 580 (7th Cir. 2020) (quoting
United States v. Boultinghouse, 784 F.3d 1163, 1177 (7th Cir.
2015)). “District courts have ‘more than the usual flexibility in
this context.’” Id. (quoting United States v. Berry, 583 F.3d 1032,
1034 (7th Cir. 2009)).
    Judged against this permissive standard of review, the dis-
trict court’s 24-month sentence was not plainly unreasonable.
No. 20-1233                                                  17

The Sentencing Commission’s policy statements on revoca-
tion sentences are non-binding. Raney, 842 F.3d at 1044. Their
purpose is to inform, rather than cabin, a judge’s discretion.
Id. Here, the court determined that the recommended range
of 6 to 12 months did not reflect the seriousness of the firearm
violation. Against the backdrop of the “wave of gun violence”
in Chicago, the court described Dawson’s possession of a
loaded semiautomatic handgun with an extended magazine
as an “egregious” violation that was “beyond the realm.” The
court’s judgment that the severity of the firearm violation—
on top of Dawson’s other four violations, including his tam-
pering with an electronic-monitoring device—justified an
above-Guidelines sentence was not plainly unreasonable. In
United States v. Salinas, we upheld a 24-month sentence, which
far exceeded the Guidelines range of 3 to 9 months, because
the Guidelines range “arguably did not reveal the complete
story of the conduct underlying [the defendant’s] violations,”
including his “aggressive, violent behavior.” 365 F.3d 582,
589–90 (7th Cir. 2004). And in Durham, we upheld a district
court’s sentence at “more than double the high-end of the ad-
visory range” because it “was entirely consistent with its as-
sessment of the gravity of [the defendant’s] conduct, the need
to protect the public, and the judge’s determination that a se-
rious sentence was necessary to deter [the defendant] from fu-
ture violations.” 967 F.3d at 580. The same follows here: the
court permissibly concluded that the advisory range did not
reflect the gravity of Dawson’s five violations, one of which
involved possessing a loaded semiautomatic handgun with
an extended magazine.
   Contrary to what Dawson seems to believe, nothing re-
quired the court to follow the recommendations of the gov-
ernment and probation. Probation oﬃcers’ sentencing
18                                                  No. 20-1233

recommendations do not bind district courts. United States v.
Schuler, 34 F.3d 457, 461 (7th Cir. 1994). The same is true for
the parties’ sentencing recommendations. In United States v.
Allgire, for example, the defendant and the government rec-
ommended revocation sentences of 8 and 9 months, respec-
tively. 946 F.3d 365, 367 (7th Cir. 2019). We upheld the district
court’s 24-month sentence because the court “clearly ex-
plained the variance decision with reference to the applicable
sentencing factors, which were reasonably applied.” Id. So too
here. The court’s decision to exceed the recommendations of
probation and the government was not plainly unreasonable
because the court grounded its decision in the relevant
§ 3553(a) factors.
                        III. Conclusion
    The district court did not err, procedurally or substan-
tively, in sentencing Dawson to 24 months of prison for vio-
lating the conditions of his supervised release.
                                                      AFFIRMED.